DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of the claim invention is not distinct; the claim language does not distinctly identify “… to acquire the route information based on the steering command value...” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants are kindly invite to clearly identify the mechanism or process to obtain route information based on steering command value within the claim invention. It is unknown how a processor can acquire route information based on steering command value / signal – for instance, value / signal generated from steering angle sensor.  Appropriate correction and/or clarification is required.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “ … to perform … a priority adjustment process that changes a control priority of the locus stabilization process with respect to a control priority of the behavior optimization process from the control priority of the locus stabilization process with respect to the control priority of the behavior optimization process when the vehicle is not in the predetermined state” (added remark). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the term “a control priority of the locus stabilization process” and “a control priority of the behavior optimization process” within the claimed invention and (ii) concisely outline the difference – related to the term “with respect” -between the first and second control priority of the locus stabilization process and the first and second control priority of the behavior optimization process within the claimed invention.  Furthermore, it is unknown the type of change to be completed on the control priority of the locus stabilization process. Appropriate correction and/or clarification is required. 
 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (Pub No.: US 2002/0198644 A1) in view of Tsukahara et al. (Patent No.: 11,214,301 B2).

Regarding claims 1, 3 and 5, Obata et al. disclose an apparatus for controlling, via control unit (ECU) 12 and actuators 5 and 6 (e.g., claim 5 limitation: left / right turning mechanisms having actuator(s))- steering angles of front left and front right wheels of a vehicle respectively (e.g., pre-amble limitation: independently control steered angle of each left and right steered wheels) (see par. 154-155, 5, 20, 75, 78-79; Figures 1, 13, 14), the control unit 12 comprising a microprocessor configured to perform:
a steered angle determination process for determining, based on a steering command value indicating a steering direction of the vehicle (e.g., turning radius Re in response to a rotation angle detection value ST - via steering angle sensor 4 - of the steering wheel 3 – see par. 74, 86 and 90), a left turning command value indicating the steered angle of the left steered wheel and a right turning command value indicating the steered angle of the right steered wheel (e.g., generate a target steering angle for each left and right steered wheels based on the steering wheel 3 input - see par. 79, 84, 154).

However, Obata et al.’s invention fails to specifically disclose a route acquisition process for acquiring route information indicating a target route of the vehicle (e.g., claim 1 and 5 limitation) and wherein the processor is configured to acquire the route information from a traveling control device that is configured to control or assist travel of the vehicle (e.g., claim 3 limitation).
However, Tsukahara et al. teach an automatic steering control and method comprising a target-path acquisition / calculation unit (e.g., limitation: traveling control device) to acquire a target path for a vehicle including road information and lane information for an automatic steering control of the vehicle and avoid vehicle traveling that degrades path followability – see abstract, col. 4, lines 39-65, col. 5, lines 47-50).

Doing so would enhance an apparatus for controlling steering angles of front left and front right wheels of a vehicle and acquiring a target path for a vehicle for an automatic steering control of the vehicle and avoiding vehicle traveling that degrades path followability.   
  
a behavior optimization process for correcting, based on at least one of a plurality of state quantities indicating a behavior of the vehicle during traveling (e.g., vehicle behavior based on slip angle of the tires, running resistance, energy require by the vehicle to run, vehicle target rotation center azimuth, angle variable of a vehicle traveling direction, lateral acceleration of the vehicle and / or traveling direction of a reference point on the vehicle – see par. 157, 81-82, 101, 103, 115), each of the left turning command value and the right turning command value such that the behavior of the vehicle becomes a target behavior (e.g., correcting the target steering angle so as to realize the corrected target rotation center azimuth – see par. 79, 20); and 
a locus stabilization process for correcting, based on at least one of the state quantities indicating the behavior of the vehicle during traveling (e.g., vehicle behavior based on slip angle of the tires, running resistance, energy require by the vehicle to run, vehicle target rotation center azimuth, angle variable of a vehicle traveling direction, lateral acceleration of the vehicle and / or traveling direction of a reference point on the vehicle – see par. 157, 81-82, 101, 103, 115 ), the steering command value such that the vehicle travels on the target route (e.g., adjusting the steering angle of the front left and front right wheels to realize target steering angle on a target path) (see par. 7, 79, 161).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Jorge O Peche/Examiner, Art Unit 3664